          Case 8:17-bk-07940-MGW         Doc 272     Filed 08/28/20    Page 1 of 7




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


In re David Arrigoni,                                     Case No. 8:17-bk-07940-MGW
                                                          Chapter 11
       Debtor.

                             /


      DEBTOR’S POST-CONFIRMATION QUARTERLY OPERATING REPORT
           FOR THE PERIOD FROM APRIL 1, 2020 TO JUNE 30, 2020

       Debtor, David Arrigoni, hereby files his Post-Confirmation Quarterly Operating Report

in accordance with the Guidelines established by the United States Trustee and FRBP 2015.




DAVID ARRIGONI                                    JOHNSON LEGAL OF FLORIDA, P.L.
3821 Calliandra Dr.                               2937 Bee Ridge Rd. Suite 1
Sarasota, FL 34232                                P.O. Box 20998
Phone: (850) 567-4159                             Sarasota, FL 34276
                                                  Phone: (941) 926-1155
                                                  Fax: (941) 926-1160
                                                  Email: sjohnson@johnsonlegalfl.com
                                                  Attorney for Debtor David Arrigoni



                                                  /s/ Sherri L. Johnson
                                                  SHERRI L. JOHNSON
                                                  Florida Bar No. 0134775
                    Case 8:17-bk-07940-MGW                                     Doc 272                Filed 08/28/20                  Page 2 of 7


MONTITLY OPERATING REPORT -                                                                                                                       ATTACHMENT NO. I
POST CONI.-IRMATION




              *lf   the answer to any of the above qu€stions is            provide   a   detail€d explanation of each item on a separate sh€et.




                                                    INSURANCf, ' INFORMATION
                                                                                                                                     . YES         NO!.
     Are real and personal property, vehicle/auto, general fiability, fire, theft, worker's
     cornDensation. and other necessaw insrrrance coveraoes in effectj
     Are all prernium payments ourent?

              *If   the answer to eny of the above questions is 'rNO," Drovide a detsiled exDlanrtion of cflch item on a seDarate sh€€t.




                                                                     CONFIRMATION OF INSURANCE
                                                                                                                                      .rl1vLr1t AmollPt   . Dtti,!9yaF""Jl
                                                                                                          Period ofCoveiaee             and Fieouencvr    ,..'Amount'.   !

     Dwellins (8323 Portsrnouth    Dr.)                        Soutlrern F'idelil                      )2Dsl19 to 09125120         542lvear                      0
     Dwellinp (1845 Rodeo Dr )                                 Arnerican Slrafeoc                      )1 / 13119 ro 0l /13120     l -052lvear




                          DESCRIBE Pf,R]'INDNT DEVELOPMENTS. EVf,NTS. AND MATTORS DURING THIS REPORTING PERIOD:




   EstimatedDateofFi|ingtheApplicationforFinalDecree:-Undetennined


          I declare under penalty of perjury that this statement and the accompanying
     documents and reporls are true and correct to the best of my knowledge and
     belief.
                          .nj
        rhis        4.   6 o.vor Fl .J t rIJ l-20-aQ
                                                U
                      Case 8:17-bk-07940-MGW                        Doc 272     Filed 08/28/20          Page 3 of 7
MONTHLY OPERATING REPORT -                                                                                 ATTACHMENT NO. 2
POST CONFIRMATION


                              CHAPTER 11 POST-CONFIRMATION
                          SCHEDULE OF RECEIPTS AND DISBURSEMENTS


Case Name:      David Arrigoni

Case Number: 8:17-bk-07940-MGW

Date of Plan Confirmation:

               All items must be answered. Any which do not apply should be answered “none” or “N/A”.

                Q2 2020 Reporting
                                                                       Quarterly         Post Confirmation Total
1.   CASH (Beginning of Period)                            $                   1718.04 $


2.   INCOME or RECEIPTS during the Period                  $                  22400.84 $                136068.97


3.   DISBURSEMENTS
     a.   Operating Expenses (Fees/Taxes):
          (i)   U.S. Trustee Quarterly Fees                $                       650 $                    1950
          (ii)  Federal Taxes                                  na
          (iii) State Taxes                                    na
          (iv) Other Taxes                                     na

     b.   All Other Operating Expenses:                    $                   1910.24 $                 57297.38

     c.   Plan Payments:
          (i)    Administrative Claims                     $                     857.5    $              14738.53
          (ii)   Priority Tax Claims                                                  0                  29042.04
          (iii) Class 15 (Nationstar)                      $                      2250    $                  8900
          (iv) Class 18 (Leon County Tax Collector)                                   0                         0
          (v)    Class 19 (Centre Pointe Condo Ass'n)      $                       250    $                  4000
          (vi) Class 20 (Grand Capital, LLC)               $                   3231.48    $              15080.24
          (vii) Class 21 (Iberia Bank)                                                0                         0
          (viii) Class 23 (General Unsecured Creditors)    $                        1.8                   5767.84
                 (Attach additional pages as needed)

     Total Disbursements (Operating & Plan)                $                  20151.02 $                136776.03

1.   CASH (End of Period)                                  $                   3967.86 $                  3967.86
                  Case 8:17-bk-07940-MGW              Doc 272         Filed 08/28/20        Page 4 of 7
MONTHLY OPERATING REPORT -                                                                   ATTACHMENT NO. 3
POST CONFIRMATION

                                  CHAPTER 11 POST-CONFIRMATION
                                  BANK ACCOUNT RECONCILIATIONS
                                                                                                    Q2 2020

Bank Account Information
                                                   Account              Account           Account             Account
                                                     #1                   #2                #3                  #4

Name of Bank:                                  Fifth Third          Fifth Third       Fifth Third
Account Number:                                     7921631425          7921631417        7922078717

Purpose of Account (Operating/Payroll/Tax)     Operating            Rental PropertiesProperty Tax Escrow
Type of Account (e.g. checking)                Checking             Checking          Checking

1. Balance per Bank Statement                               11.11           1706.93
2. ADD: Deposits not credited                                8497          13903.84
3. SUBTRACT: Outstanding Checks                           7746.44          12404.58
4. Other Reconciling Items

5. Month End Balance (Must Agree with Books)               761.67           3206.19                   0


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                    Date of            Type of           Purchase             Current
       Bank / Account Name / Number                Purchase           Instrument          Price                Value




Note: Attach copy of each investment account statement.
                        Case 8:17-bk-07940-MGW                           Doc 272           Filed 08/28/20              Page 5 of 7
MONTHLY OPERATING REPORT -                                                                                                  ATTACHMENT NO. 4
POST CONFIRMATION

                                             CHAPTER 11 POST-CONFIRMATION
                                        CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                              Fifth Third
Account Number                                                            7921631425
Purpose of Account (Operating/Payroll/Personal)                           Operating
Type of Account (e.g., Checking)                                          Checking
                                            Q2 2020
  Check        Date of
 Number      Transaction                        Payee                                   Purpose or Description                          Amount
     120          4/6/2020                                                Rent                                                              1570
    9039         4/30/2020                                                pool service                                                          79
                 4/13/2020   transfer to 1417                             transfer                                                            650
                 4/20/2020   trasfer to 1417                              transfer                                                            100
                 4/25/2020   transfer to 1417                             transfer                                                            500
                 4/27/2020   walmart                                      personal                                                           3.86
      121         5/4/2020                                                Rent                                                              1729
     9040        5/19/2020                                                pool service                                                          79
     9042         5/1/2020  United States Trustee                         Quarterly Fees                                                      650
                  5/4/2020  dg hardware                                   personal                                                           9.71
                            transfer to 1417                              transfer                                                          1000
                  5/11/2020 walmart                                       personal                                                           5.71
                  5/13/2020 transfer to 1417                              transfer                                                            700
                  5/26/2020 transfer to 1417                              transfer                                                            375
      122          6/4/2020                                               Rent                                                              2000
     9043          6/9/2020                                               pool service                                                          79
     9045         6/25/2020 Portfolio Recovery Services                   Class 23 Claim                                                       1.8
     9049         6/11/2020 Johnson Legal of Florida, P.L.                Legal Fees                                                       857.5
                   6/4/2020 trasfer to 1417                               transfer                                                            700
                   6/9/2020 trasfer to 1417                               transfer                                                            700
                  6/24/2020 transfer to 1417                              transfer                                                            265
                  6/24/2020 transfer to 1417                              transfer                                                            350




                                                                                                                                         12404.58

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                      Case 8:17-bk-07940-MGW                        Doc 272            Filed 08/28/20         Page 6 of 7
MONTHLY OPERATING REPORT -                                                                                       ATTACHMENT NO. 4
POST CONFIRMATION

                                            CHAPTER 11 POST-CONFIRMATION
                                       CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                             Fifth Third
Account Number                                                           7921631417
Purpose of Account (Operating/Payroll/Personal)                          Rental Properties
Type of Account (e.g., Checking)                                         Checking
                                           Q2 2020
  Check        Date of
 Number      Transaction                     Payee                                     Purpose or Description                       Amount
9/24/1924       4/14/2020  Grand Capital LLC                             Class 20 Claim                                               1077.16
                4/10/2020  Nationstar                                    Class 15 Claim                                                  750
     9035        5/1/2020  Centre Pointe HOA                             Class 19 Claim                                                  125
     9036        5/5/2020  Grand Capital LLC                             Class 20 Claim                                               1077.16
     9037       5/28/2020  Centre Pointe HOA                             Class 19 Claim                                                  125
                 5/6/2020  fifth third                                   bank fee                                                          37
                5/12/2020  Nationstar                                    Class 15 Claim                                                  750
                           asi                                           insurance                                                     298.96
                 5/22/2020 transfer 1425                                 transfer                                                        100
                 5/26/2020 captial preferred                                                                                             629
     9038        6/12/2020 Grand Capital LLC                             Class 20 Claim                                               1077.16
                           Nationstar                                    Class 15 Claim                                                  750
                           transfer 1425                                 transfer                                                        950




                                                                                                                   TOTAL                7746.44

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                      Case 8:17-bk-07940-MGW                        Doc 272            Filed 08/28/20         Page 7 of 7
MONTHLY OPERATING REPORT -                                                                                       ATTACHMENT NO. 4
POST CONFIRMATION

                                            CHAPTER 11 POST-CONFIRMATION
                                       CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                             Fifth Third
Account Number                                                           7922078717
Purpose of Account (Operating/Payroll/Personal)                          Property Tax Escrow
Type of Account (e.g., Checking)                                         Checking
                                           Q1 2020
  Check        Date of
 Number      Transaction                       Payee                                     Purpose or Description                     Amount


           no transactions




                                                                                                                   TOTAL                     0

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
